Dismissed and Opinion Filed June 15, 2015




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00170-CV

                                ALEXANDER AGUIRRE, Appellant
                                           V.
                                SERRANO PROPERTIES, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-00255-B

                                MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        The clerk’s record in this case is overdue. By letter dated April 8, 2015, we informed

appellant that the Dallas County Clerk notified the Court that the clerk’s record had not been

filed because appellant had not paid for or made arrangements to pay for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that he had been found entitled to proceed without

payment of costs. We cautioned appellant that if he did not file the required documentation

within ten days, we might dismiss the appeal without further notice. To date, appellant has not

provided the required documentation or otherwise corresponded with the Court regarding the

status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




150170F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ALEXANDER AGUIRRE, Appellant                       On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-15-00170-CV        V.                       Trial Court Cause No. CC-15-00255-B.
                                                   Opinion delivered by Chief Justice Wright.
SERRANO PROPERTIES, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee SERRANO PROPERTIES recover its costs of this appeal
from appellant ALEXANDER AGUIRRE.


Judgment entered June 15, 2015.




                                             –3–